[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING ON OBJECTIONS TO PLAINTIFFS' FIRST SET OF INTERROGATORIES ANDREQUESTS FOR PRODUCTION DATED DECEMBER 17, 1997 (#116)
The court having considered the issues and the parties memoranda of law rules as follows:
I.  The objections to the following interrogatories are sustained: 11, 18, 19, 21, 22, 23, 27;
II. The objections to the following interrogatories are overruled: 2, 13; 14, 15, 16 and 17 (compliance limited to the CT Page 3630 period 1993-1995); 25 and 26 (compliance limited to Connecticut for the period of 1992 to date plaintiffs' claim was denied); 44;
III. The objections to the following requests for production are sustained: 9, 13, 14, 24, 25, 26, 28, 29, 31, 32, 38;
IV. The objections to the following requests for production are overruled: 7, 8, 10 and 12 (compliance limited to Connecticut 1992 to date plaintiffs' claim was denied); 22; 27 (limited to Connecticut).
Teller, J.